Title: From Thomas Jefferson to Zebulon Hollingsworth, 14 November 1793
From: Jefferson, Thomas
To: Hollingsworth, Zebulon



Sir
Germantown, Nov. 14th. 1793.

The British brig Coningham having been taken by the French privateer the Sans Culottes of Marseilles within the limits of our jurisdiction as is alledged, I am to desire you to take measures for bringing the case to final settlement according to the general rules laid down in the Letter I had the honor of addressing you on the 10th. inst. By a Letter of the present date I notify the two Ministers of the reference now made to you, relying that they will instruct their Consuls to pay requisite attention to it. I have the honor to be with Esteem & Respect, Sir, Your most Obedt. servt.
